Citation Nr: 1113891	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2009 the Veteran testified before a RO Decision Review Officer in Chicago, Illinois.

The October 2005 rating decision also denied service connection for psychiatric disability other than PTSD.  The Veteran's April 2006 notice of disagreement did not reference the issue of service connection for psychiatric disability other than PTSD, and that issue is not before the Board for appellate consideration.  

In April 2010 evidence pertinent to the matter on appeal was received, unaccompanied by a waiver of initial AOJ consideration for the evidence.  In light of the favorable decision to grant the claim of entitlement to service connection for PTSD, such a waiver is not necessary.


FINDING OF FACT

Competent clinical evidence of record establishes a current diagnosis of PTSD due to an inservice stressor that has been verified by the objective evidence of record.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the claim of entitlement to service connection for PTSD, any deficiency as to VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and the claimed inservice stressor; and credible evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, effective July 12, 2009, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that she has PTSD resulting from several incidents, including seeing dead bodies, that occurred during her service in the Persian Gulf from January 1991 to June 1991.

The service treatment records are negative for complaints or findings relative to PTSD.  

VA records in the Veteran's claims file, such as a February 2008 progress note from the Veteran's VA psychiatrist, contain diagnoses of PTSD.  The Board notes, however, that a diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred.

The Board observes that if a claimed stressor relates to combat, service department evidence that the Veteran engaged in combat, or received certain personal awards normally associated with combat, will be accepted (in the absence of evidence to the contrary) as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, however, the VA determines that the Veteran did not engage in combat with the enemy, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

One of the Veteran's main assertions is that she has PTSD as a result of seeing dead bodies following February 1991 fighting during Desert Storm.  In a statement dated in March 2009 a service comrade (G.P.) essentially confirmed that the Veteran had performed duties that involved seeing dead bodies.  In a February 2008 VA psychiatry note, the Veteran's psychiatrist specifically stated that the Veteran had PTSD as a result (at least in part) of having had seen dead bodies and witnessing explosions while serving in the Persian Gulf.  

As noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In this regard, the Board notes that due to the Veteran's service in a support battalion, and based on the numerous lay statements submitted in support of her claim, the Board finds that the Veteran's assertion of seeing dead bodies in service is consistent with the circumstances of her service, and the Board finds that the Veteran is credible with regard to her reported stressor involving seeing dead bodies.  In addition, a March 2009 service comrade statement (from SGT G.P) tends to confirm the Veteran's claim that she saw dead bodies during service.  A February 2009 statement from a retired Army service comrade (D.B.), while not specifically discussing dead bodies, did tend to confirm the Veteran's statements concerning witnessing multiple explosions during service.

The Board here observes that in an April 2010 letter, the Veteran's treating VA psychologist also attributed the Veteran's PTSD, at least in part, to seeing dead bodies during her service in the Persian Gulf.  In short, the competent evidence of record establishes a current diagnosis of PTSD due to an inservice stressor that has been verified by the objective evidence of record.

While it may be argued that the competent evidence is in equipoise as to whether the Veteran's stressor has been verified, in such cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service connection for PTSD is warranted.

ORDER

Service connection for PTSD is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


